Simmons, C. J.
1. A plea in abatement to a bill of indictment, or a motion to quash the bill, alleging that two of the grand jurors who found the bill were related within the fourth degree to the prosecutor, though made before pleading to the merits, is not sustainable. Upon a review, on this point, of Lascelles v. State, 90 Ga. 347, Fisher v. State, 93 Ga. 309, and the cases cited in the former, the doctrine therein announced is adhered to and approved.
2. There was no error of law committed; the evidence authorized the verdict, and the trial judge did not err in refusing to grant a new trial. Judgment affirmed.

All the Justices concurring.